Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 7/8/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-3, elected claims, are pending and are presented for examination.  Claims 4-6 have been withdrawn.
In view of amendments, the Examiner withdraws the rejection mailed on 3/10/2022.   
Applicant’s argument: 
WAN claim 1 parts (a) & (b) describe a motor that must have symmetrical windings. 
WAN claim 2 part (c) describes a motor that must have 4 sets of windings per phase.
Applicant’s invention has no such limitation.  
Response: 
The argument is irrelevant.  The ground that claimed invention of WAN et al (CN 1921262 A, IDS) is different from the applicant is not an issue.  The rule is to compare whether WAN, or any prior arts, teaches the claimed invention of the applicant when reasonably broadest interpretation applied.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over WAN et al (CN 1921262 A, IDS).   
As for claim 1, WAN discloses a permanent magnet motor device (“permanent magnet brushless motor”) comprising: 
a winding that contains multiple coils (e.g., Fig. 3, two coils per phase); 
a power supply (“the input power of the motor”); 
a polarity conversion device (“control box”, “multi-gear switch element”, or inherently required motor driver) that is connected to the power supply and the winding “in order to control magnetic pole conversion” (official notice, see NOTE below); and 
a switching device that contains multiple switches (set of switches, e.g., S1-S3, Fig. 3), 
where said switches are connected separately to said multiple coils (interpreted such that switches are separated each other and operable independently), and said switching device can switch said switches to change the series (S1 is ON)-parallel state (S2-S3 are ON) of said multiple coils (e.g., Fig. 3).    
NOTE: The claim limitation “a polarity conversion device that is connected to the power supply and the winding in order to control magnetic pole conversion” is explained more detail as below. 
The claim recites “a polarity conversion device” is a device connected to the power supply and the winding, and intended for control of magnetic pole conversion.  
WAN discloses a permanent magnet brushless motor with three or five phases.  Coils of each phase are manipulated series or parallel (Figs. 2-3). 
A polarity conversion device (applies with “control box”, “multi-gear switch element”, or inherently required motor driver) is connected to the power supply and the winding of the stator.  Said polarity conversion device does a control of magnetic pole conversion.  For example, motor driver (e.g., an electronic inverter to drive the motor) inherently required in permanent magnet brushless motor does phases commutation.  It is continuously shifting flow of electric current on the stator magnetic poles resulting polarity of a pole changes.   It is notoriously old and well known in the art.   Refer references listed in “prior art made of record”. 
For example, 
Ref (1) US 20070282461 A1 shows in Fig. 2 a well-known “six step” commutation.  As in Fig. 4a, current polarity reverses at each time. 
Ref (2) US 20060232147 A1 shows in Figs. 15 for current polarity changes in phases.
Ref (3) AN857 of Microchip describes a well-known “six step” commutation.  As in Figs. 1-2, current polarity reverses at each time.  
Ref (4) Wikipedia describes “In brushless DC motors, an electronic servo system replaces the mechanical commutator contacts.  An electronic sensor detects the angle of the rotor and controls semiconductor switches such as transistors which switch current through the windings, either reversing the direction of the current or, in some motors turning it off, at the correct angle so the electromagnets create torque in one direction”. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have claimed for rotation of rotor in the motor.  

As for claim 2, WAN discloses the permanent magnet motor device of claim 1, where the switching device switches the multiple switches to change the series-parallel state of the multiple coils thereby changing the properties (e.g., speed, torque, power) of the permanent magnet motor device.  

As for claim 3, WAN discloses the permanent magnet motor device of claim 2, where the properties of the permanent magnet motor device that change include one or more of the following: power savings, torque, rotation speed, or power.

Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
Examples for claim 1 official notice.  
(1) US 20070282461 A1
(2) US 20060232147 A1, see Figs. 15 for current polarity changes in phases. 
(3) AN857, Microchip Technology Inc., “Brushless DC Motor Control Made Easy”, 05/02/2011. 
(4) https://en.wikipedia.org/wiki/Brushless_DC_electric_motor.
(5) US 20160056692 A1
(6) US 20160049854 A1
(7) US 20140145564 A1

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834